Cite as 2015 Ark. 310

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-09-9

                                                    Opinion Delivered July 23, 2015


LEROY STEVENSON                                     PRO SE PETITION TO REINVEST
                               PETITIONER           JURISDICTION IN THE TRIAL
                                                    COURT TO CONSIDER A PETITION
V.                                                  FOR WRIT OF ERROR CORAM NOBIS
                                                    [CRAIGHEAD COUNTY CIRCUIT
                                                    COURT, WESTERN DISTRICT, No.
STATE OF ARKANSAS                                   16CR-08-702]
                             RESPONDENT
                                                    PETITION DENIED.


                                        PER CURIAM

       In a 2008 bench trial, Leroy Stevenson was found guilty of rape and sentenced as a

habitual offender to 600 months’ imprisonment. After trial, Stevenson filed a motion for new

trial, alleging that he had not been afforded effective assistance of counsel. The motion was

denied. On appeal, the Arkansas Court of Appeals affirmed in part and remanded for a hearing

on the motion for new trial. Stevenson v. State, 2010 Ark. App. 122. After the hearing was held

and the remand was returned, the court of appeals also affirmed the order denying the motion

for new trial. Stevenson v. State, 2011 Ark. App. 547.

       Subsequently, Stevenson timely filed in the trial court a pro se petition for postconviction

relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2008), again alleging that he was

denied effective assistance of counsel at trial. The trial court dismissed the petition, and

Stevenson appealed to this court. We dismissed the appeal on the ground that it was clear from

the Rule 37.1 petition and the record that Stevenson had not met his burden of establishing that

the judgment in his case should be vacated under the Rule. Stevenson v. State, 2013 Ark. 302 (per
                                       Cite as 2015 Ark. 310

curiam).

       Now before us is Stevenson’s pro se petition to reinvest jurisdiction in the trial court to

consider a petition for writ of error coram nobis in the case. As grounds for relief, Stevenson

contends that federal-case authority, in particular Trevino v. Thaler, 133 S. Ct. 1911 (2013) and

Sasser v. Hobbs, 735 F.3d 833 (8th Cir. 2013), has established that Rule 37.1 proceedings are too

narrow and do not afford indigent petitioners a meaningful review of claims of ineffective

assistance of counsel. He seeks to expand coram-nobis proceedings to encompass such claims.

       We first note that the petition for leave to proceed in the trial court is necessary because

the trial court can entertain a petition for writ of error coram nobis after a judgment has been

affirmed on appeal only after we grant permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d
61. A writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark. 397,

17 S.W.3d 87 (2000). Coram-nobis proceedings are attended by a strong presumption that the

judgment of conviction is valid. Id. The function of the writ is to secure relief from a judgment

rendered while there existed some fact that would have prevented its rendition if it had been

known to the trial court and which, through no negligence or fault of the defendant, was not

brought forward before rendition of the judgment. Id. The petitioner has the burden of

demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State, 2013 Ark. 56,

425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Id. A writ of error coram nobis is available for

addressing certain errors that are found in one of four categories: (1) insanity at the time of trial,



                                                  2
                                      Cite as 2015 Ark. 310

(2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Howard v. State, 2012
Ark. 177, 403 S.W.3d 38.

       This court has previously addressed the argument made by Stevenson concerning

whether federal precedent requires this court to expand coram-nobis proceedings to allow

allegations of ineffective assistance of counsel to be addressed. We have specifically held that

reliance on Trevino to support expansion of the remedy is misplaced. Washington v. State, 2014
Ark. 370, at 4, 439 S.W.3d 686, 689 (per curiam).

       Trevino, which pertains to a state’s procedure to raise allegations of ineffective assistance

of trial counsel on direct appeal, does not require this court to refashion the scope of a coram-

nobis proceeding to allow for issuance of a writ of error coram nobis to permit a collateral

challenge to a judgment of conviction based on a claim of ineffective assistance of counsel. Id.;

Jarrett v. State, 2014 Ark. 272 (per curiam). Sasser also concerned the question of whether

Arkansas, as a systematic matter, afforded petitioners a meaningful review of a claim of

ineffective assistance of trial counsel on direct appeal. As with Trevino, Sasser does not require

the scope of coram-nobis proceedings to be expanded to include claims of ineffective assistance

of counsel.

       Again, a coram-nobis proceeding is an exceedingly narrow remedy that requires a

showing of facts that were extrinsic to the record that would have prevented rendition of the

judgment at trial. Washington, 2014 Ark. 370, 439 S.W.3d 686. Petitioner’s claim that he has not

been afforded an adequate opportunity to present claims of ineffective assistance of counsel is



                                                3
                                      Cite as 2015 Ark. 310

not within the scope of such a proceeding. See id.; Nelson v. State, 2014 Ark. 91, 431 S.W.3d 852

(holding that claims of ineffective assistance of counsel are beyond the scope of a coram-nobis

proceeding); Zulpo v. State, 2014 Ark. 14 (per curiam) (holding that the scope of a coram-nobis

proceeding would not be expanded to include an argument outside the four categories

recognized as grounds for the writ.). A petition for writ of error coram nobis is not a substitute

for proceeding under Rule 37.1. State v. Tejeda-Acosta, 2013 Ark. 217, at 5, 427 S.W.3d 673, 676.

       Petition denied.




                                                4